UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2012 OR q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number 1-34240 COLLECTORS UNIVERSE, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0846191 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1921 E. Alton Avenue, Santa Ana, California (Address of principal executive offices) (Zip Code) (949) 567-1234 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each Exchange on which registered Common Stock, par value $.001 per share NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: YES oNO x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES NO x Indicate, by check mark, whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days.YesýNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES oNOo Indicate, by check mark, if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated Filero Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyý Indicate by check mark whether the Registrant is a shell company (as defined in Securities Exchange Act Rule 12b-2).YESoNOx As of December 31, 2011 , the aggregate market value of the Common Stock held by non-affiliates was approximately $79,730,000 based on the per share closing price of $14.57 of registrant’s Common Stock as of such date as reported by the Nasdaq Global Market. As of August 24, 2012, a total of 8,106,657 shares of registrant's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Except as otherwise stated therein, Items 10, 11, 12, 13 and 14 in PartIII of this Form 10-K are incorporated by reference from Registrant's Definitive Proxy Statement, which is expected to be filed with the Securities and Exchange Commission on or before October 28, 2012, for its Annual Meeting of Stockholders scheduled. COLLECTORS UNIVERSE, INC. FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2012 TABLE OF CONTENTS PART I Page Forward-Looking Statements 1 Item 1. Business 1 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 20 Executive Officers of Registrant 20 PART II Item 5. Market for Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Consolidated Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 44 Item 8. Financial Statements and Supplementary Data 45 Report of Independent Registered Public Accounting Firm 46 Consolidated Balance Sheets at June 30, 2012 and 2011 47 Consolidated Statements of Operations for the Years ended June 30, 2012, 2011 and 2010 48 Consolidated Statements of Stockholders' Equity for the Years Ended June 30, 2012, 2011 and 2010 49 Consolidated Statements of Cash Flows for the Years Ended June 30, 2012, 2011 and 2010 50 Notes to Consolidated Financial Statements 52 Schedule II – Valuation and Qualifying Accounts 75 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 75 Item 9A. Controls and Procedures 75 Item 9B. Other Information 78 PART III Item 10. Directors, Executive Officers and Corporate Governance 78 Item 11. Executive Compensation 78 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 78 Item 13. Certain Relationships and Related Transactions and Director Independence 78 Item 14. Principal Accountant Fees and Services 78 PART IV Item 15. Exhibits and Financial Statement Schedules 79 SIGNATURES S-1 INDEX TO EXHIBITS E-1 Exhibit 21.1
